UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6680



KEVIN SMITH, a/k/a Royal Blackness, a/k/a Bar None,

                Plaintiff - Appellant,

          v.

JON E. OZMINT; ROBERT E. WARD; JAMES E. SLIGH, JR.; JOHN
LUNDEN; DAVID TATARSKI; BERNARD MCKIE; VAUGHN JACKSON; GARY
LANE; CHARLES AMAKER; J. PECK; GLENN ALEWINE; WILLIAM
LITRELL; NED COOPER; BRENT A. MILLS; LARRY KONG, of American
Amenities, Incorporated in their official and individual
capacity; AMERICAN AMENITIES INCORPORATED,

                Defendants – Appellees,

          and

ESTHER QUATTLEBAUM; DENNIS DUNLAP; J. C. BROWN; ROBERT
ESPISITO; H. BOATMAN; VERONICA SMITH; DENISE CANNARELLA;
BRETT, R.N.; AEDEC INTERNATIONAL, INCORPORATED; MCMASTER;
JOHN DOE,

                Defendants.




                              No. 09-7540


KEVIN SMITH, a/k/a Royal Blackness, a/k/a Bar None,

                Plaintiff - Appellant,

          v.
JON OZMINT; ROBERT E. WARD; JAMES E. SLIGH, JR.; JOHN
LUNDEN; DAVID TATARSKI; BERNARD MCKIE; VAUGHN JACKSON; GARY
LANE; CHARLES AMAKER; J. PECK; GLENN ALEWINE; WILLIAM
LITRELL; NED COOPER; H. BOATMAN; LARRY KONG, of American
Amenities, Incorporated, in their official and individual
capacity; AMERICAN AMENITIES, INCORPORATED,

                   Defendants – Appellees,

             and

AEDEC INTERNATIONAL, INCORPORATED; JOHN DOE; DENNIS DUNLAP;
J. C. BROWN;    ROBERT ESPISITO; DENISE CANNARELLA; BRETT,
R.N., BRENT A. MILLS; HENRY MCMASTER,

                   Defendants.



Appeals from the United States District Court for the District
of South Carolina, at Beaufort. Patrick Michael Duffy, District
Judge. (9:07-cv-03644-PMD)


Submitted:    November 24, 2009          Decided:   December 14, 2009


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Smith, Appellant Pro Se.    William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina; Vinton D. Lide, Michael Stephen Pauley, LIDE &
PAULEY, LLC, Lexington, South Carolina; Christopher R. Antley,
DEVLIN & PARKINSON, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

              In these consolidated appeals, Kevin Smith, a/k/a Bar

None    Royal     Blackness,    appeals      the     district   court’s    orders

accepting       the   recommendations       of     the   magistrate    judge    and

dismissing two Defendants because the Defendants were not state

actors and granting summary judgment to the remaining Defendants

and dismissing his 42 U.S.C. § 1983 (2006) complaint.                     We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                         See

Smith v. Ozmint, No. 9:07-cv-03644-PMD (D.S.C. Mar. 12, 2009;

July 23, 2009).          We dispense with oral argument because the

facts   and     legal   contentions    are       adequately   presented    in   the

materials     before    the    court   and       argument   would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                        3